Name: 2014/126/CFSP: Political and Security Committee Decision EU Operations Centre/1/2014 of 27Ã February 2014 on the appointment of the Head of the EU Operations Centre for the Common Security and Defence Policy missions and operation in the Horn of Africa
 Type: Decision
 Subject Matter: Africa;  EU institutions and European civil service;  European construction
 Date Published: 2014-03-11

 11.3.2014 EN Official Journal of the European Union L 70/27 POLITICAL AND SECURITY COMMITTEE DECISION EU OPERATIONS CENTRE/1/2014 of 27 February 2014 on the appointment of the Head of the EU Operations Centre for the Common Security and Defence Policy missions and operation in the Horn of Africa (2014/126/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/173/CFSP of 23 March 2012 on the activation of the EU Operations Centre for the Common Security and Defence Policy missions and operation in the Horn of Africa (1), and in particular Article 3 thereof, Whereas: (1) By virtue of Article 3(1) of Decision 2012/173/CFSP, Captain (Navy) Ad VAN DER LINDE was appointed Head of the EU Operations Centre until 23 March 2014. (2) By Decision 2013/725/CFSP (2), the Council amended Decision 2012/173/CFSP. Pursuant to Article 3(1a) of Decision 2012/173/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take decisions on the appointment of the subsequent Heads of the EU Operations Centre. (3) On 28 November 2013, Spain proposed Captain (Navy) Francisco CORNAGO as the new Head of the EU Operations Centre to succeed Captain (Navy) Ad VAN DER LINDE. (4) On 19 December 2013 the EU Military Committee agreed to recommend that the Political and Security Committee appoint Captain (Navy) Francisco CORNAGO as Head of the EU Operations Centre, HAS ADOPTED THIS DECISION: Article 1 Captain (Navy) Francisco CORNAGO is hereby appointed Head of the EU Operations Centre for the Common and Defence Policy missions and operation in the Horn of Africa as from 24 March 2014. Article 2 This Decision shall enter into force on 24 March 2014. Done at Brussels, 27 February 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 89, 27.3.2012, p. 66. (2) Council Decision 2013/725/CFSP of 9 December 2013 amending and extending Decision 2012/173/CFSP on the activation of the EU Operations Centre for the Common Security and Defence Policy missions and operation in the Horn of Africa (OJ L 329, 10.12.2013, p. 39).